
	

114 HR 3999 IH: American SAFE Act of 2015
U.S. House of Representatives
2015-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3999
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2015
			Mr. Hudson (for himself, Mr. Farenthold, Mr. Bilirakis, Mr. Westmoreland, Mr. Zinke, Mr. Pompeo, Mr. Conaway, Mr. Blum, Mr. Emmer of Minnesota, Mr. Burgess, Mr. Culberson, Mr. Joyce, Mrs. Ellmers of North Carolina, Mr. Cramer, Mr. Mullin, Mr. Barletta, Mr. Gowdy, Mr. Gibbs, Mr. Luetkemeyer, Mr. Zeldin, Mr. Roskam, Mr. Holding, Mr. Long, Mr. Grothman, Mr. Rouzer, Mr. Jones, Mr. Williams, Mr. Benishek, Mr. LaMalfa, Mr. Palazzo, Mr. Fleischmann, Mr. Smith of Missouri, Mr. Flores, Mr. Yoho, Mr. Loudermilk, and Mr. McCaul) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require that the Secretary of Homeland Security certify that refugees admitted to the United
			 States from Iraq or Syria are not security threats to the United States
			 prior to admission.
	
	
 1.Short titleThis Act may be cited as the American Security Against Foreign Enemies Act of 2015 or as the American SAFE Act of 2015. 2.Review of refugees to identify security threats to the United States (a)CertificationA covered refugee may not be admitted to the United States until the Secretary of Homeland Security, in consultation with the Attorney General, the Director of the Federal Bureau of Investigation, and the Director of National Intelligence, certifies to Congress that that covered refugee is not a security threat to the United States.
 (b)FBI background investigationThe Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered refugee receives a thorough background investigation prior to admission. A covered refugee may not be admitted until the Director certifies that that covered refugee has received such a background investigation.
 (c)Inspector General review of certificationsThe Inspector General of the Department of Homeland Security shall review 20 percent of all certifications made under subsection (a) each fiscal year.
 (d)Covered refugee definedThe term covered refugee means any alien applying for refugee status— (1)who is a national or resident of Iraq;
 (2)who is a national or resident of Syria; or (3)who is present in Iraq or Syria at any time while the application for refugee status is pending.
				
